DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 2-12, and 14-35 in the reply filed on 11/06/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 24-26, and 30-32 the term “preferably” renders the claims indefinite because it is indefinite as to whether the preferable feature is required by the claim. For purposes of examination the preferable features are not necessarily required by the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 7, 10-12, and 34-35, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jia US 2008/0003155.
Regarding claims 1, 10, 12 Jia teaches a catalyst system for treating diesel exhaust gases having a catalytic region (Paragraphs [0007-0008]) with a material including bismuth (Paragraph [0028]), an alkali metal (Paragraph [0041]), platinum (Paragraph [0028]) and a support material, which may include a combination of alumina and silica (Paragraph [0041]).
Regarding claim 3-4, bismuth and the alkali material may be supported on the support material (Paragraph [0041]).
Regarding claim 7, Jia teaches that the bismuth content may be 3% (Example 4).
Regarding claim 11, the catalyst system may include a zeolite (Paragraph [0041]).
Regarding claims 34-35, the system may include diesel engine and an emission control device (Claim 1).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia US 2008/0003155.
.
Claims 6, 13-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia US 2008/0003155 as applied to claim 1 above, and further in view of Hao US 2012/0302439.
Regarding claims 6, 13-23, 27-29, and 33, Jia teaches that the catalyst is to be used on by application on a substrate monolith (Paragraph [0014]), but does not provide the details of how the catalyst material should be applied or oriented on the monolith.
Hao teaches a catalyst system of treating exhaust gas using a bismuth and platinum catalyst similar to the catalyst of Jia (Paragraph [0006]). Hao teaches that the catalyst material may be applied in various configuration on a flow through catalyst. Figures 3A-3D show that the catalyst may be deposited on the substrate by stacking up to three layers on top of each other (Fig 3A-3B) or arranging them at the inlet and out let of the monolith (Fig 3C-3D). The various configurations of Hao read on all the different configurations recited in instant claims 13-23, 27-29, and 33 (See paragraphs [0030] – [0033]).
At the time of invention it would have been obvious to make deposit the catalyst material of Jia on the monolith with the configurations described by Hao because a configuration of the catalyst layers were required in Jia but not fully disclosed, and the configurations of Hao were known solutions in the art that would yield predictable results.
Regarding claims 24-26, and 30-32, the catalyst system of Jia in view of Hao, would have a PNA, LNT, and DOC activity because the catalyst materials and the layer configurations are substantially similar.
.
Claims 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia US 2008/0003155 as applied to claim 1 above, and further in view of Chiffey US 2015/0087497.
Jia does not expressly state the amount of the alumina and silica that may be used in the support nor the amount of alkali material that may be within the support.
However, Chiffey teaches an analogous catalyst system in which the support may be alumina with 1.5 to 10% silica and the alkali element may be present 1 to 30%, which overlaps the claimed range. At the time of invention it would have been obvious to make the catalyst of Jia with the silica and alkali element proportions recited in Jia. The motivation to do so would have been to provide a suitable silica and alkali element amount in Jia that was required in certain embodiments of Jia but not disclosed.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia US 2008/0003155 in view of Hao US 2012/0302439  as applied to claim 13 above, and further in view of Chiffey US 2015/0087497, as applied to claim 9 above.
Regarding claim 8, Jia and Hao do not expressly state the catalyst loading of the alkali material. However, the alkali catalyst loading would be within the range of recited in the claim 8 because the catalyst materials and the layer configurations are substantially similar to the catalyst of Jia, in view of Hao, and in view of Chiffey.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAMES A FIORITO/Primary Examiner, Art Unit 1731